Name: Commission Regulation (EEC) No 3291/89 of 31 October 1989 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 89 Official Journal of the European Communities No L 320/35 COMMISSION REGULATION (EEC) No 3291/89 of 31 October 1989 fixing the rate of die aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; Having regard to the Act of Accession of Spain and Portugal, Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1 528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (*), as last amended by Regulation (EEC) No 2293/89 Q ; Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78, when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78, when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percen ­ tage of the difference between these two prices ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 111 1 /89 of 27 April 1989 fixing for the 1989/90 marketing year the guide price for dried fodder (3) ; Whereas, pursuant to Article 11 of Regulation (EEC) No 1417/78, when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78, the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1 1 17/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 1110/89 (% the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 111 7/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded (') OJ No L 142, 30. 5. 1978, p. 1 . (2) OJ No L 218 , 28 . 7. 1989, p. 1 . O OJ No L 118, 29. 4. 1989, p. 4. (4) OJ No L 171 , 28 . 6 . 1978, p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 3 . ( «) OJ No L 179, 1 . 7. 1978, p. 10. o OJ No L 218 , 28 . 7 . 1989, p. 30 . No L 320/36 Official Journal of the European Communities 1 . 11 . 89 products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78, between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies a conversion rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and on the aforesaid corrective factor ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Article 120 ( 1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the common price in accordance with the method laid down in Article 70 of that Act ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports of these HAS ADOPTED THIS REGULATION : Article 1 The rate of the aid referred to in Article 5 (3) of Regula ­ tion (EEC) No 1117/78 is fixed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (*) OJ No L 153, 13 . 6. 1987, p. 1 . 1 . 11 . 89 Official Journal of the European Communities No L 320/37 ANNEX to the Commission Regulation of 31 October 1989 fixing the rate of the aid for dried fodder Aid applicable from 1 November 1989 to dried fodder : (ECU/tonne) Fodder dehydrated by artificial heat drying Protein concentrates Fodder otherwise dried Spain Portugal Other Member States Portugal Other Member States Aid * 67,133 78,895 80,373 45,895 47,373 Aid in case of advance fixing for the month of : (ECU/tonnt) December 1989 67,246 79,009 80,486 46,009 47,486 January 1990 64,222 75,940 77,462 42^40 44,462 February 1990 64,108 75,824 77,348 42,824 44,348 March 1990 64,108 75,824 77,348 ll 42,824 44,348 April' 1990 60,669 72,334 73,909 Il 39,334 40,909 May 1990 (') 0,000 0,000 0,000 0,000 0,000 June 1990 (') 0,000 0,000 0,000 Il 0,000 0,000 July 1990 (l) 0,000 0,000 0,000 0,000 0,000 August 1990 (') 0,000 0,000 0,000 l 0,000 0,000 September 1990 (') 0,000 0,000 0,000 II 0,000 0,000 October 1990 (') 0,000 0,000 0,000 0,000 0,000 (') In accordance with Article 6 (b) of Regulation (EEC) No 1 528/78.